

116 SRES 500 IS: Supporting the goals and ideals of the “International Year of the Nurse and the Midwife”, as designated by the World Health Organization.
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 500IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Merkley (for himself, Mr. Wicker, Mr. Jones, and Mr. Wyden) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the goals and ideals of the International Year of the Nurse and the Midwife, as designated by the World Health Organization.Whereas the World Health Organization has designated 2020 as the International Year of the Nurse and the Midwife;Whereas 2020—(1)marks the 200th birthday of Florence Nightingale, the founder of modern nursing; and(2)is an appropriate time to reflect on the high-quality health care that nurses and midwives provide in all settings across the United States;Whereas, with approximately 4,000,000 registered nurses in the United States and 20,700,000 registered nurses worldwide, nurses and midwives—(1)represent nearly 50 percent of the global health workforce; and (2)comprise the largest component of the health care workforce in many countries;Whereas investing in nurses and midwives provides great value to communities;Whereas a report of the High-Level Commission on Health Employment and Economic Growth of the United Nations concluded that investments in education and job creation in the health and social sectors result in a triple return of improved health outcomes, global health security, and inclusive economic growth;Whereas nurses and midwives have contributed to major achievements in global health, including—(1)the eradication of smallpox; and (2)reductions in maternal and child mortality;Whereas nurses and midwives are known to be patient advocates, acting to protect the lives of the individuals under their care;Whereas nurses and midwives, in caring for patients and their families in all stages of life, serve as vital members of the health care workforce who improve patient outcomes and safety;Whereas better integration of nurses and midwives into health care systems is reducing primary and maternity care provider shortages and improving maternal health outcomes;Whereas nurses promote healthy lifestyles and educate communities on disease prevention and health promotion; Whereas nurses and midwives are well-positioned to address and reduce health care disparities that exist in the United States, including with respect to maternal health;Whereas many nurses are experienced researchers, and the work of nurses encompasses a wide scope of scientific inquiry relating to clinical science, health systems and outcomes, and nursing education;Whereas nurses provide care that is sensitive to the cultures and customs of individuals across the United States; andWhereas many nurses can inform and work closely with legislators to improve the—(1)recruitment, education, practice, and retention of nurses; and (2)health and safety of the patients for whom nurses care in all communities, including rural and underserved communities: Now, therefore, be itThat the Senate—(1)supports the goals and ideals of the International Year of the Nurse and the Midwife, as designated by the World Health Organization;(2)recognizes the significant contributions of nurses and midwives to the health care system in the United States; and(3)encourages the people of the United States to observe the International Year of the Nurse and the Midwife with appropriate recognition, ceremonies, activities, and programs to demonstrate the importance of nurses and midwives to patients.